Case: 11-30894     Document: 00511775717         Page: 1     Date Filed: 03/02/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           March 2, 2012

                                     No. 11-30894                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



PATRICK PRICE; BETHANY PRICE; AARON PRICE; KELDA PRICE;
KELVIN WELLS,

                                                  Plaintiffs - Appellants
v.

DONNA WALLETTE; JEAN HARTLEY; WAYNE MESSINA; JOHN
DILWOTH; EAST BATON ROUGE PARISH SCHOOL BOARD,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CV-323


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Over the past four years these plaintiffs have had difficulties with the
school to which their children attend. Twice they have attempted to resolve
their difficulties by bringing suit in federal court. Unfortunately for them this
is not where their problems can be solved. Federal courts are given only limited
authority. They cannot investigate complaints by citizens who think they have

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30894    Document: 00511775717      Page: 2    Date Filed: 03/02/2012



                                  No. 11-30894

been mistreated. Only where federal law permits it and the complaining party
follows federal procedure can the federal court act to help the parties. Most
personal injuries that justify court action have to go to state courts which have
much broader authority to act upon what we call tort claims.
      The entire record of the present case has been read and nothing that has
been said presents a legal claim for federal court. Even if the children have been
unfairly treated and even if the school authorities have not satisfied the parents
about the problem, there is no specific act of racial discrimination set forth here.
The plaintiffs may have concluded that racial animosity existed but that does
not activate the federal court. Specific conduct must be stated that, if true,
would establish that racial discrimination motivated the adverse treatment.
And there is no legal action of this nature authorized by some of the laws named
by the pleadings. Judge Brady has explained this to the plaintiffs and they
should need no further attention. This judgment was correct and it is affirmed.
      AFFIRMED.




                                         2